Title: To Thomas Jefferson from Joret de Longchamps, 23 September 1793
From: Longchamps, Joret de
To: Jefferson, Thomas



Sir
Lyme 23 September 1793
 
Elapsed as so many poor inhabitants of hispaniola who have lost here their fortune. I am about purchasing a little settlement in the Connecticut’s state. Would you Sir Do me the favor to answer me if I Can Depend upon the protection of united States after my naturalisation. In that Case I would return to hispaniola for 6 or 8 months at most, and bring with me the revenue of my plantation and other goods I Can yet have in that unhappy Country. I am with the most profound Respect your mos obedient servant 

Joret De Longchamps at Capne. wait

